PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/450,651
Filing Date: March 6, 2017
Appellant(s): Intel Corporation


Ted A. Crawford, Reg. No. 50,610
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 30, 2020.


(I) Grounds of Rejection to be Reviewed on Appeal.
Every ground of rejection set forth in the Office action dated October 11, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims. 

    PNG
    media_image2.png
    570
    414
    media_image2.png
    Greyscale
1.	Figures 1 and 3 of the instant application are directed to the claimed invention.


    PNG
    media_image3.png
    533
    619
    media_image3.png
    Greyscale


Claims 1-26 are currently pending.
Claims 1-2, 8-10, 15-17 and 23 are rejected.
Claims 3-4, 6-7, 11-12, 14, 18-19, 21, 25-26 are objected to as being dependent 
upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquires set forth in Granham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	A.	Determining the scope and contents of the prior art.
	B.	Ascertaining the differences between the prior art and the claims at issue.
	C.	Resolving the level of ordinary skill in the pertinent art.
	D.	Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 1-2, 8-10, 15-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0048144 A1) in view of YABUSAKI et al. (US 2011/0038253 A1).
	Regarding claims 1, 9, 16 and 23, Liu discloses a network switch, a non-transitory computer-readable media, a method and a network switch for link-bandwidth-aware routing, the network switch comprising:
	a plurality of input ports (350);
	a plurality of output ports (360); and
	a network switch engine to (Packet Processor 310):
	determine a congestion level for each of the plurality of output ports ([0030]: “For example, each transmission queue may correspond to an egress port.  The traffic manager monitor utilization levels of the transmission queues associated with the egress ports and notifies the packet processor of egress port congestion states, for example, based on transmission queue thresholds.”);

    PNG
    media_image4.png
    581
    682
    media_image4.png
    Greyscale

	determine link bandwidth data indicative of a link bandwidth for each of the plurality of output ports (a utilization level determine using congestion threshold shows in figure 13); (“a processor coupled to the ingress port and the plurality of egress ports, wherein the processor is configured to determine that the plurality of egress ports are candidate egress ports for forwarding the first packet, obtain dynamic traffic load information associated with the candidate egress ports, and select a first target egress port from the candidate egress ports for forwarding the first packet according to the dynamic traffic load information.” See Abstract.)  FIG. 15, 16 represents link bandwidth data.

    PNG
    media_image5.png
    413
    724
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    501
    834
    media_image6.png
    Greyscale

	receive, from a data link connected to an input port of the plurality of input ports of the network switch, a packet including destination information (“[0036]: “The packet classifier 311 is configured to classify the incoming packets into traffic flows and/or traffic classes, for example, based on packet header fields, such as media access control (MAC) source address, MAC destination address, IP source address, IP destination address”);
	determine, based on the destination information, a primary output port of the plurality of output ports for delivery of the packet ([0052]: “At step 1030, routes and egress ports for forwarding the received packet are determined, according to the received packet header fields and/or the determined traffic class.”);
	determine, based on the link bandwidth data, at least two alternate output ports of the plurality of output ports different from the primary output port (the link bandwidth data , such as shows in figures 13, 15 and 16, is used in determine the alternate output ports [0030]);
	select, based on the congestion level for each of the primary output port and the at least two alternate output ports, a low-congestion output port from among the primary output port and the at least two alternate output ports; and send the packet over a data link connected to the low-congestion output port.
	([0030]: “After selecting an egress port for the packet, the packet may be enqueued into a transmission queue for transmission to the selected egress port.  For example, each transmission queue may correspond to an egress port.  Traffic manager monitors utilization levels of the transmission queues associated with the egress ports and notifies the packet processor of egress port congestion states, for example, based on transmission queue thresholds...To avoid congestion, the packet processor excludes the congested candidate egress ports indicated by the traffic manager from path selection, and thus traffic is steered to alternate paths and congestion is avoided.”)
“Select a target egress port from the plurality of egress ports for forwarding the received packet according to the transient congestion information.” 
	

    PNG
    media_image7.png
    451
    658
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    548
    390
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    641
    636
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    345
    754
    media_image10.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Liu et al. with YABUSAKI et al. to determine link bandwidth utilization level thus to select a low-congestion path.

	Regarding claims 2, 10 and 17, YABUSAKI et al. discloses the network switch of claim 1, wherein to determine the link bandwidth data comprises to receive the link bandwidth data over a side channel of the network switch.  Para.[0067]: discloses the link bandwidth is calculated based on fault notification.

	Regarding claims 8 and 15, Liu discloses the network switch of claim 1, wherein the network switch engine is further to apply a bias to the congestion level of the primary output ([0030]: “After selecting an egress port for the packet, the packet may be enqueued into a transmission queue for transmission to the selected egress port.  For example, each transmission queue may correspond to an egress port.  Traffic manager monitors utilization levels of the transmission queues associated with the egress ports and notifies the packet processor of egress port congestion states, for example, based on transmission queue thresholds...To avoid congestion, the packet processor excludes the congested candidate egress ports indicated by the traffic manager from path selection, and thus traffic is steered to alternate paths and congestion is avoided.”)

6.	Claims 5, 13, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0048144 A1) in view of YABUSAKI et al. (US 2011/0038253 A1) further in view of Vasseur et al. (US 2007/0160061 A1).
	Regarding claims 5, 13, 20 and 24, Liu in view of YABUSAKI et al. discloses the network switch of claim 1.  YABUSAKI et al. further discloses determine, for each output port of the plurality of output ports, a recent bandwidth usage of a data link connected to the corresponding output port (FIG. 11, “Actually used bandwidth”).
	Liu in view of YABUSAKI et al. fails to disclose determine, for each output port of the plurality of output ports and based on the recent bandwidth usage, whether a current 
	Vasseur et al. in the same field of invention, discloses determine, for each output port of the plurality of output ports, whether an available link bandwidth of the data link connected to the corresponding output port is too low or too high.

    PNG
    media_image11.png
    520
    725
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    768
    542
    media_image12.png
    Greyscale


(II) Withdrawn Rejections
The rejections of claims 3-4, 6-7, 11-12, 14, 18-19, 21, 25-26 have been withdrawn.
(III) Response to Argument
1.	Appellant’s arguments filed March 10, 2020 have been fully considered but they are not persuasive.  Examiner responds in the rebuttal that follows:
	A.  Summary of Rejections:
Claims 1-2, 8-10, 15-17 and 23 are rejected under 35 U.S.C. 103 as being 
unpatentable over Liu (US 2017/0048144 A1) in view of YABUSAKI et al. (US 2011/0038253 A1).
Claims 5, 13, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over
 Liu (US 2017/0048144 A1) in view of YABUSAKI et al. (US 2011/0038253 A1) further in view of Vasseur et al. (US 2007/0160061 A1).
Claims 3-4, 6-7, 11-12, 14, 18-19, 21, 25-26 are objected to as being dependent 
upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

B.  The Rejections of Claims Under Section 103.
Appellant’s argument that “The Final Office Action conceded on page 9 that “Liu 
fails to explicitly teach determine link bandwidth data indicative of a link bandwidth for each 
of the plurality of output ports and determine the alternate output port, based on the link
bandwidth data.”...At the outset, Appellant notes that the Final Office Action did not even 
allege that either reference teaches the feature of determining alternate output ports based 
on the link bandwidth data.  See page 16 of the Appeal Brief page.
Examiner respectfully disagrees with Appellant’s argument for the following 
reason.
	-The limitation, determination, based on the link bandwidth data, at least two alternate output ports of the plurality of output ports different from the primary output port is defined in the application as “The alternate output port determiner 322 is configured to determine one or more alternate output ports 206.  The alternate output port determiner 322 selects ports from the list of output ports 206 with the highest available link bandwidth.” See para.[0030], page 5 of the Appeal Brief.  
	In other words, the limitation was meant for determine at least two alternate output ports based on link bandwidth data and send packet over a selected data link connected to a low-congestion output port among the alternate output ports.
	-Likewise, Liu discloses in para. [0007]: “a method implemented in an NE, the method comprising receiving a packet via a datacenter network, identifying a plurality of NE egress ports for forwarding the received packet over a plurality of redundant links in the datacenter network, obtaining transient congestion information associated with the plurality of NE egress ports, and selecting a target NE egress port from the plurality of NE egress ports for forwarding the received packet according to the transient congestion.”)  
	Liu further teaches ([0030]: “The traffic manager monitors utilization levels of the transmission queues associated with the egress ports and notifies the packet processor of egress port congestion states, for example, based on transmission queue thresholds...To avoid congestion, the packet processor excludes the congested candidate egress ports indicated by the traffic manager from path selection and thus traffic is steered to alternate paths and congestion is avoided.”
	In other words, a target egress port is selected from among a plurality of candidate egress ports based on a link bandwidth data, such as “utilization levels” of the transmission queues associated with each of the egress ports. The target egress port is determined by selecting a low-congestion (low utilization level) output port from among the candidate output ports.  Liu further teaches sending, a packet over a data link connected to the target egress port.
-The Examiner believes Liu indeed teaches all the limitations recited in claim 1. Therefore, the rejection of claims 1-2, 8-10, 15-17 and 23 as being anticipated by  
Liu (US 2017/0048144 A1) stands.
	-In an alternative, YABUSKAI et al. (US 2011/0038253 A1) also discloses a system configured for switched over to a backup path B due to congestion occurred in active path A.  The switched over to the backup path B based on bandwidth information data, such as that shows in FIG. 11.  

    PNG
    media_image10.png
    345
    754
    media_image10.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Liu et al. with YABUSAKI et al. to determine link bandwidth utilization level thus for selecting a low-congestion path.
(IV).	Conclusion
	Grounds of Rejection to be Reviewed on Appeal
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRENDA H PHAM/Primary Examiner, Art Unit 2412   


Conferees:

                                                                                                                                                                                                 /CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHUONG T HO/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        





   

 	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding. 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.